DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                 
This office action is in response to the RCE filed on 09/13/2021.  Claims 12-29 are now pending with claims 12, 13, 15, 17, 21, 26 and 27 have been amended and claims 28, 29 added new.                 

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.                          
In the remarks, Applicant made three main arguments.              
a)  The first argument:  Lee is completely silent regarding, and thus fails to teach or suggest, inter alia, “a circuitry configured to detect, based on change of capacitance, a displacement of a coordinate value of an operation point of the operation surface, wherein the operation point corresponds to a point at which the operation object comes into contact with or comes within a proximity range to the operation surface, and determine a press to the operation surface at the operation point based on a change of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeding a predetermined value and the displacement of the coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and y-electrode sensor at the operation point exceeds the predetermined value”, as recited by the claim 12.                                   
This argument is not persuasive.  Please see rejection below for details.                
b)  The second argument:  Lee discloses determining coordinate information of at least two contact points on a touch screen by measuring a change in capacitance the contact point, and computing a vector coordinate information based on a change in the measured capacitance of the at least two contact points.  See paragraphs [0099] and [0096] and Figs. 12a-12b of Lee.  Thus, in Lee, such vector coordinate information is not a displacement of coordinate values of one contact point of the two contact points at a time at which a change in capacitance of the one contact point exceeds a predetermined value.  Instead, in Lee, the vector coordinate information is computed based on capacitance levels of at least two contact points, and one of the two contact points occurs after the time at which the capacitance of the first contact is measured.  Accordingly, Lee is completely silent regarding any determining of a press to an operation surface at an operation point based on a change of capacitance of at least one of an x-electrode sensor and a y-electrode sensor at the operation point exceeding a predetermined value and a displacement of a coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeds the predetermined value.                  
This argument is not persuasive.  Lee clearly teaches that “a displacement of coordinate values of one contact point of the two contact points at a time at which a change in capacitance of the one contact point exceeding a predetermined value” by disclosing that the contact unit 300 measures the change in capacitance generated in the sensing patterns 230 (i.e., including sensing patterns 231, 232, 233, 234) and generates vector coordinates information depending on a movement path of the input device F (see section [0096]).  As the contact point is moving/travelling on the sensing patterns 230, the capacitance change of the sensing patterns 230 at the contact point is measured by the control unit 300 and its corresponding vector coordinate is generated/computed impromptu by the control unit 300.  Furthermore, the feature of “as the input device F moves, the capacitance of the first sensing pattern 231 decreases and the capacitance of the fourth sensing pattern 234 increases” disclosed by Lee reads on the claimed limitation of “at a time at which a change in capacitance of the one contact point exceeds a predetermined value” (see section [0096]).  Because without setting up a predetermined value in capacitance for comparison, how can the system detect a change in capacitance variation?  
c) The third argument:  Eriguchi does not remedy the deficiencies of Lee, since Eriguchi, taken either alone or in combination with Lee, also lacks any teaching or suggestion of, inter alia, “a circuity configured to detect, based on change of capacitance, a displacement of a coordinate value of an operation point of the operation surface, wherein the operation point corresponds to a point at which the operation object comes into contact with or comes within a proximity range to the operation surface, and determines a press to the operation surface at the operation point based on a change of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeding a predetermined value and the displacement of the coordinate value of the operation point at a time at which the change of the capacitance of the at least one of the x-electrode sensor and the y-electrode sensor at the operation point exceeds the predetermined value”, as recited by claim 12.                    
This argument is not persuasive.  Please refer the rejection below for details.                         

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.               

Claims 12-19, 21-27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (US 2011/0285642), hereafter as Lee.                                 

RE claim 13, Lee discloses that the circuitry is further configured to detect the displacement based on capacitance values of the x-electrode sensor and the y-electrode sensor that have been subjected to signal processing (see sections [0099], [0096]; i.e., the control unit 300).                     
RE claims 14 and 16, Lee discloses that the signal processing comprises a filter processing of the capacitance values of the x-electrode sensor and the y-electrode sensor (see sections [0099], [0096]; 
RE claims 15 and 17, Lee discloses that the circuitry is configured to determine the press based on capacitance values of the x-electrode sensor and the y-electrode sensor that have been subjected to signal processing and normalized (see sections [0099], [0096]; i.e., the control unit 300).                    
RE claim 18, Lee discloses that the x-electrode sensor and the y-electrode sensor are each formed of a transparent material (see section [0046]; i.e., transparent flat member, or glass material).             
RE claim 19, Lee discloses that the circuitry is further configured to execute a predetermined process based on the determined press (see sections [0099], [0096]; i.e., control unit 300).                  
RE claim 21, Lee discloses that the circuitry is configured to determine the press to the operation surface based on change over a time period of capacitance of at least one of the x-electrode sensor and the y-electrode sensor at the operation point and the displacement of the coordinate value of the operation point (see sections [0099], [0096]; i.e., from first contact point to final contact point involving press operation over a time period).                             
RE claim 22, Lee discloses that the circuitry is further configured to calculate the coordinate value of the operation point, and determine the press based on a correlation between the change of capacitance and the displacement of the coordinate value (see sections [0099], [0096]; i.e., control unit 300).                          
RE claims 23 and 28, Lee discloses that the circuitry is further configured to determine the press based on an inclination of a regression line of a value of the capacitance and the coordinate value and whether or not an average value of the inclination of the regression line exceeds a threshold value (see sections [0099], [0096]; i.e., moving from first contact point to final contact point and its associated change of capacitance teaches an inclination of a regression line of a value of the capacitance and 
RE claims 24 and 29, Lee discloses that the circuitry is further configured to determine the press based on a correlation coefficient between a value of the capacitance and the coordinate value as well as whether or not the correlation coefficient exceeds a threshold value (see sections [0099], [0096]; i.e., moving from first contact point to final contact point and its associated vector coordinate information teaches press operation based on a correlation coefficient between a value of the capacitance and the correlation value, as well as whether or not the correlation coefficient exceeds a threshold value).                                        
RE claim 25, Lee discloses that the circuitry is further configured to calculate the coordinate value of each of a plurality of operation points, and determine the press at each of the plurality of operation points (see sections [0099], [0096]; i.e., control unit 300 to calculate coordinate information of first contact point and coordinate information of final contact point and determines press based on its calculations).                       
Claims 26, 27 are method steps associated with the apparatus of claims 12-19, 21-25 and therefore are rejected on the same basis as apparatus claims.                           

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2011/0285642), hereafter as Lee, in view of Eriguchi et al (US 2010/0007628), hereafter as Eriguchi.            

However, Lee does not specifically disclose that the circuitry is further configured to determine a plurality of simultaneous press to the operation surface.                      
Eriguchi teaches simultaneously touching electrodes YS1-YS4 (see section [0059]) for improving the operability of a user (see section [0028]).                         
Lee and Eriguchi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Lee by including the implementation of simultaneously touching electrodes YS1-YS4 from Eriguchi in order to improve the operability of a user.                       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
September 22, 2021